DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The amendment filed on January 29, 2021 amends all claims drawn to the previously elected invention by removing the subject matter of the previously elected invention, thereby resulting in the presentation of only claims drawn to non-elected inventions.  This amendment is non-responsive (MPEP § 821.03) and has not been entered.  Applicant previously elected, and a previous office action contained an examination of the subcombination of a ‘digital license plate’s method of provisioning itself’.  The amended claims are not readable on the elected invention for at least the following reasons.
I. Originally presented claims 1-4, drawn to a digital license plate’s “method for provisioning a digital license plate,” classified in H04L63/08.
II. Currently amended claim 1, drawn to a server system’s “method for provisioning a digital license plate,” classified in H04L63/10.
III. Currently amended claims 2-4, drawn to a server system and digital license plate’s “method for provisioning a digital license plate,” classified in H04L63/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination 
Inventions I and III are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require that its “digital license plate: generate a private key; connect to a PKI server;...establish a secure connection using the private key and certificate; and download to the digital license plate at least one of a number plate image, number plate overlay image, and runtime software.”  The subcombination has separate utility such as within a combination that is not: “storing, by a server system, on a digital license plate distributed by a manufacturer, provisioning data including a factory certificate and an identifier; receiving, by the server system, a CSR from the digital license plate including the factory certificate and the identifier of the digital license plate; verifying, by the server, system, (a) the factory certificate is valid and assigned to the identifier; in response to receiving the CSR and verifying (a), performing by the server: transmitting a new client certificate to the digital license plate; verifying subsequent communications from the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: different classification; divergent fields of search; and search required for one group not required for the other.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a)  ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalish Bell whose telephone number is (571) 272-5294.  The examiner can normally be reached on 9am-5pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/KALISH K BELL/Examiner, Art Unit 2432